Case 19-14224-amc        Doc 269     Filed 03/26/21 Entered 03/26/21 11:54:16             Desc Main
                                    Document      Page 1 of 9



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  DEBORAH MARIE COLLINS                                   BANKRUPTCY CASE NO.
  JASON ROBERT COLLINS                                    2019-14224-AMC
                 Debtors
                                                          CHAPTER 13


                SUPPLEMENTAL MEMORANDUM OF LAW REGARDING
                            VALUATION HEARING

        BACKGROUND.

        The Court conducted a valuation hearing concerning 18 Roboda Blvd., Royersford,

 Montgomery County, PA on March 17, 2021 (the “Subject Property”). The Subject Property

 which was paid for by Margaret Zordan is owned by Debtor Deborah Marie Collins and Creditor

 Jennifer A. Menges in equal shares. The Subject Property is the primary asset in the Bankruptcy

 proceedings before the Court.

        ARGUMENT.

        1.      Creditor Presented Complete and Competent Evidence on Valuation Which
                Was Not Seriously Contested.

        Creditor’s expert valuation witness Richard Zuber identified his extraordinary

 qualifications, more than 40 years of performing appraisals, his licensure and his history of at

 least 6,000 residential appraisals completed. He prepared two reports, one prepared as of the

 date of the filing of the Chapter 7 bankruptcy in this case (July 2, 2019), and a more recent

 evaluation reflecting the increased value of the Subject Property over time – the more current

 date was as of January 20, 2021. (See Doc 264, Exhibit 1, Parts a. and b., MENGES 008-0077)

        Creditor believes that the most recent valuation is the most appropriate and most accurate

 valuation for use in these proceedings pursuant to the “dual valuation” method (See Section 4

 below).
Case 19-14224-amc        Doc 269     Filed 03/26/21 Entered 03/26/21 11:54:16            Desc Main
                                    Document      Page 2 of 9



        Mr. Zuber identified numerous, highly reliable comparable sales in presenting his

 evidence. He was able to do this because the Roboda Development contains 206 residential

 townhouses of similar shapes and sizes. For example, for the appraisal as of July 2, 2019, Mr.

 Zuber identified eight comparable Roboda sales. For the appraisal dated as of January 20, 2021,

 Mr. Zuber identified seven comparable Roboda sales. He made appropriate adjustments and

 testified clearly and concisely. Current interior and exterior photographs of the Subject Property

 were evaluated. Mr. Zuber also presented sale photographs from a listing for the Subject

 Property when it was acquired by Mrs. Zordan in September 2016.

        Equally important to the question of the accuracy of his valuations, Mr. Zuber identified

 the Montgomery County Board of Assessment website, which carefully and reliably identifies

 and confirms all real estate sales in Montgomery County, Pennsylvania. The two-page Exhibit 3

 (Bates 0087-0088) presented by Creditor identifies 61 Roboda sales from September 16, 2016,

 the date when Debtor received her one-half property interest as a gift from her mother through

 December 17, 2020. Mr. Zuber testified that after removing the family sales, the average sales

 price for 53 transactions was approximately $210,000.

        The Court recognized and stated that Mr. Zuber’s testimony was credible on the issue of

 valuation.

        2.      Debtor Presented No Affirmative Evidence of Value.

        Despite having the opportunity to do so, and despite having prepared and marked an

 appraisal exhibit for the hearing, Debtor chose not to introduce any affirmative appraisal

 evidence into the record at the hearing. Accordingly, Debtor has waived the right to present

 evidence and there is no affirmative evidence in this record supporting any valuation from

 Debtor.




                                                 2
Case 19-14224-amc           Doc 269     Filed 03/26/21 Entered 03/26/21 11:54:16                   Desc Main
                                       Document      Page 3 of 9



         Debtor Deborah Collins testified but stated that she had “no idea” of the valuation of the

 Subject Property. Accordingly, Debtor has waived the right to present affirmative evidence of

 valuation to this Honorable Court.

         In her testimony, Debtor Deborah Collins tried to identify some deficiencies in the

 Subject Property but did not present a single oral or written estimate of repair by any contractor

 concerning work required to be done. Nothing more than vague areas where improvements

 could be made were identified. Photographs of the interior of the Subject Property demonstrate

 average condition, and Debtor’s ambiguous comments to the contrary were unavailing. Debtor’s

 statement that she was unable to pay for repairs was also unavailing where her bankruptcy

 schedules and income forms show a family gross income of more than $84,000 per annum. 1 If

 Debtor chooses to spend her money on things other than home repair, she should not derive a

 benefit from this Court.

         3.      The Number of $149,900 was a Red Herring.

         The background and history of the $149,900 temporary listing number is revealing. First

 of all, Richard Zuber identified a prior, temporary $149,900 listing in each of his two appraisals

 – See Page Bates 0036 and 0037. After identifying the listing which had expired, the written

 remarks were as follows:

         “Agent:       Tax Liens and HOA back dues apply. Cash only offers with proof off
                       [sic] funds to accompany all offers; no access for
                       inspections/appraisal. This is "not" a tenant. Court Ordered Special
                       Master is appointed to sell the property. Call Agent for further info.
                       Offers must include proof of funds and certified funds.

         “Public:      INVESTOR ALERT: Sale is "sight unseen" with a possible eviction-
                       cash only; there is "no" access to the property or showings prior to the
                       sale. Please do "not" visit the property or access the yard or it may be
                       considered trespassing.”

 1
  Schedule 1, Document No. 107, filed December 1, 2019. Jason Collins’ gross income per month $5,166.50.
 Deborah Collins’ gross income per month $1,849. Joint gross annual income $84,186.


                                                       3
Case 19-14224-amc        Doc 269     Filed 03/26/21 Entered 03/26/21 11:54:16            Desc Main
                                    Document      Page 4 of 9




        The Court was accordingly clearly advised of the unique circumstances concerning

 Debtor’s obstruction in the Montgomery County Partition case and the attempts by the

 Montgomery County Court to sell the Subject Property. Debtors’ own Exhibit 4 expands on this

 analysis. Debtors’ Exhibit 4 is an Amended Order from the Montgomery County Court dated

 July 16, 2019 and presented and accepted into evidence as part of Debtors’ documents. The

 Honorable Joseph A. Smyth of the Montgomery County Court confirms some of the obstructive

 conduct of Debtor Deborah Collins in the Montgomery County case resulting in the $149,900

 listing. Paragraph 4 and 5 are as follows:

               “4.    On April 12, 2019, the Honorable Bernard A. Moore Ordered
        Defendant Deborah Collins to provide access to the Property as a result of Collins
        blocking access;

                “5.     On May 15, 2019, the Honorable Emmanuel A. Bertin entered an
        order requiring Deborah Collins and her family to vacate the Subject Property at
        the time of the sale. The May 15, 2019 Order also stated the Deborah Collins
        shall receive no proceeds from the sale of the Subject Property at the time of
        closing;”

        Paragraph 6 notes:

               “6.     As a result of the condition of the house, Deborah Collins and her
        family residing in the house without a promise to leave at the time of closing, the
        property was appropriately listed at a value of One Hundred Forty-Nine Thousand
        Nine Hundred Dollars ($149,900.00);”

        Paragraph 8 notes:

               “8.     Despite listing the property, and as a result of Deborah Collins and
        her family residing in the house, no offer of fair market offer [sic] was made;”

        The Master’s Report and Recommendation was adopted by the Court but the action was

 reversed because of the Bankruptcy filing. Mr. Zuber testified, and it is abundantly clear, that

 the $149,900 number in the Partition case constituted no reliable evidence of valuation of the

 Subject Property. Nor was the $30,000 offer raised by Debtor in any way reasonable as to



                                                  4
Case 19-14224-amc         Doc 269    Filed 03/26/21 Entered 03/26/21 11:54:16             Desc Main
                                    Document      Page 5 of 9



 valuation. That offer was based upon the Court’s Order that Deborah Collins should receive no

 proceeds from a sale of the Subject Property because of her conduct and it merely approximated

 the amount of taxes, costs and expenses due at that time.

        4.      Dual Valuation is the Appropriate Method Evaluating the Subject Property
                in this Case.

        Since the filing of a Chapter 7 Bankruptcy on July 2, 2019, the Subject Property has

 increased in value significantly from $205,000 to $220,000. It is unfair and unreasonable to

 allocate or to grant this increase in value solely to Debtor who owns only half of the Subject

 Property.

        In fact, Debtors’ pending Chapter 13 Plan proposes a payment to Creditor for one-half of

 the Subject Property at $50,000 at the end of five years without interest. Debtors accordingly

 propose to secure for themselves the benefit of the current value of the Subject Property and the

 benefit of property value increases over five years, all to the detriment of co-owner Menges. The

 current Plan, as proposed is not feasible because the Bankruptcy Code requires that a Chapter 13

 secured creditor shall not receive less than he or she would receive through a sale of the property.

 Debtors’ proposal to take Menges’ property interest is not supported by law.

        Attached hereto as Exhibit “A” is a letter brief dated February 24, 2021 identifying the

 dual valuation issue. Creditor also cites In Re Kennedy, 177 B.R. 967 (Bankr. S.D. Ala. 1995)

 where it is stated that the dual valuation rule is the majority view in Chapter 13 cases. Decisions

 are collected therein.

        5.      With a Fair Appraisal of the Subject Property and for Other Reasons the
                Proposed Chapter 13 Plan is Not Feasible.

        Creditor Menges is a joint owner of 18 Roboda Blvd. with Debtor Deborah Collins and

 also holds a State Court Judgment against Deborah Collins for $50,000 based upon an assault




                                                  5
Case 19-14224-amc             Doc 269      Filed 03/26/21 Entered 03/26/21 11:54:16                       Desc Main
                                          Document      Page 6 of 9



 and battery. The Judgment is a lien on Collins’ interest in the Subject Property. 2 Debtor also

 claims a double homestead exemption which is not permitted and the Trustee has filed an

 Objection on this point. Real estate taxes have accrued for more than $30,000. HOA fees of

 $7,500 are overdue.

          Debtors who have resided in the Subject Property without paying rent, and have had

 exclusive possession since 2016. They propose to pay Menges $50,000 after five years, without

 interest for her one-half real property interest. This presumes a future financing of the Subject

 Property five years in the future.

          Creditor Menges objects to confirmation. She argues that the Plan improperly takes and

 devalues her property ownership interest and ignores her property ownership.

          As to confirmation of Chapter 13 plans, Section 1325(a) is instructive. It provides in

 relevant part:

          “§ 1325 - Confirmation of plan

          (a) Except as provided in subsection (b), the court shall confirm a plan if – …

               (5) with respect to each allowed secured claim provided for by the plan – …

                    (B) (i) the plan provides that—

                           (I) the holder of such claim retain the lien securing such claim
          until the earlier of –

                           (aa) the payment of the underlying debt determined under
          nonbankruptcy law; or

                                (bb) discharge under section 1328; and




 2
  An adversary case is pending in which Debtor Deborah Collins argues that her assault and battery resulting in
 serious and permanent injury to Menges were accidental, notwithstanding her guilty pleas to two criminal charges
 which require criminal intent as an element of the offense. Her absurd position even if successful could affect the
 debt, but should not affect the State Court Judgment lien on the Subject Property.


                                                           6
Case 19-14224-amc           Doc 269     Filed 03/26/21 Entered 03/26/21 11:54:16            Desc Main
                                       Document      Page 7 of 9



                        (II) if the case under this chapter is dismissed or converted without
         completion of the plan, such lien shall also be retained by such holder to the
         extent recognized by applicable nonbankruptcy law;

                      (ii) the value, as of the effective date of the plan, of property to be
         distributed under the plan on account of such claim is not less than the allowed
         amount of such claim; and …

            (6) the debtor will be able to make all payments under the plan and to
         comply with the plan;

                (7) the action of the debtor in filing the petition was in good faith;”

         Section 1325(a)(5) is relevant to secured claims, but a co-owner’s rights should be

 superior event to a secured creditor’s because actual ownership is constitutionally protected and

 is stronger than security. Under § 1325(a)(5)(B), as a secured creditor Menges should retain her

 legal rights if any Plan is approved until the “debt” is paid. But again, there is no real estate

 debt, there is co-ownership. Ownership cannot be “discharged” like a debt.

         Similarly, the Court Judgment lien arising out of the physical assault by Debtor should

 not be discharged because, among other reasons, the Judgment is “res judicata” and the criminal

 convictions required an admission of criminal intent as a required element.

         Add to this the objection of the Trustee to the specious claim of a double homestead

 exemption, that more than $30,000 is due in unpaid taxes, that $7,500 is due to the HOA and that

 the Master in Partition has not been paid (approximately $15,000). Debtors also have substantial

 income – more than $84,000 per annum gross.

         Pursuant to 11 U.S.C. § 363(h) a bankruptcy trustee may sell Menges one-half interest

 but only if:

                 “(3) the benefit to the estate of a sale of such property free of the
         interests of co-owners outweighs the detriment, if any, to such co-owners; and”




                                                      7
Case 19-14224-amc         Doc 269     Filed 03/26/21 Entered 03/26/21 11:54:16               Desc Main
                                     Document      Page 8 of 9



 provided that one-half of the sale proceeds are distributed to the non-bankrupt one-half owner

 upon sale. See § 363(j).

         In this case, Menges $50,000 personal injury Judgment with interest, should be paid from

 Collins’ share of the sale proceeds, not from the lump sum realized at closing.

         Menges could find no legal authority for a Chapter 13 trustee to take and hold a 50% real

 estate ownership interest in trust for five years, while awaiting a payout from an uncertain

 refinancing without interest, and without rent being paid, and then sell it or convey it to a co-

 debtor, her spouse Jason Collins.

         In fact, there is no such authority in the Bankruptcy Code for a Chapter 13 trustee to

 divest the interest of a co-owner. In the case of In re Dahlgren, 418 B.R. 852, 2009 Bankr.

 LEXIS 3555** the District Court in New Jersey wrote, in similar circumstances:

         “The Debtor’s proposed treatment of the Movant’s interest in their mutually
         owned property is not permitted under Section 1322 and the Debtor has provided
         no authority to support the proposition that a chapter 13 debtor has the right to
         divest a joint property owner of her interest in the property and fix that interest as
         a monetary claim. The court’s own analysis of the issue leads it to conclude that
         the interest of a co-owner in property may not be divested through a chapter 13
         plan.

         “Nothing in the Bankruptcy Code vests this right in a chapter 13 debtor. While the
         trustee may have the right to sell both the interest of the Debtor and the Movant
         pursuant to Section 363(h) of the Bankruptcy Code, that is not one of the powers
         transferred to the debtor under Section 1303.”

         The detriment to Menges referred to in § 363(h)(3) includes loss of the benefits of a State

 Court Order entered on May 15, 2019 stating that because of her conduct, Collins “shall receive

 no proceeds from the sale of the Subject Property at the time of closing.”

         The Plan has been denied once, and then modified twice. It is pursued for delay and is

 clearly not feasible.




                                                   8
Case 19-14224-amc        Doc 269     Filed 03/26/21 Entered 03/26/21 11:54:16            Desc Main
                                    Document      Page 9 of 9



        The pending Amended Plan should be denied. It also appears that Debtors are not

 eligible for Chapter 7 because of income and property ownership. Therefore the Bankruptcy

 case should be dismissed, and the matter should be returned to the State Court for Partition.

        CONCLUSION.

        Richard Zuber’s testimony was clear, direct, precise and credible. Debtor has presented

 no affirmative evidence of valuation, and the dual valuation theory should control. Accordingly,

 Creditor requests that the value of the Subject Property be set at $220,000.


                                              Respectfully submitted,

                                              BUTERA, BEAUSANG, COHEN & BRENNAN

                                       By:    /S/William J. Brennan
                                              William J. Brennan, Esquire
                                              Attorney I.D. No. 23373
                                              630 Freedom Business Center, Suite 108
                                              King of Prussia, PA 19406
                                              (610) 265-0800
                                              wbrennan@buteralaw.com
                                              Attorney for Jennifer A. Menges




                                                  9
